t c summary opinion united_states tax_court khen thi and hong van huynh petitioners v commissioner of internal revenue respondent docket nos 4388-99s 1861-00s filed date khen thi and hong van huynh pro_se michael s hensley for respondent couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7463 in effect when the petitions were filed ’ the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the years at issue in separate notices of deficiency respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes for and respectively the sole issue for decision is whether certain payments by insurance_companies during the years at issue of indebtedness owing by petitioners on credit cards constitute gross_income under sec_61 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners' legal residence at the time the petitions were filed was san diego california during the years at issue petitioners had several credit cards that had been issued by various banks petitioners availed themselves of the opportunity to purchase credit card insurance that provided for the payment of portions of indebtedness owing on the credit cards in the event of death disability or unemployment all indebtedness on the credit cards provided for the accrual of interest in the event amounts due on each card were not paid timely in addition the premiums for the credit card insurance were charged to each credit card other adjustments were made to petitioners' schedules a itemized_deductions some of which are computational and will be resolved by the court's holding on the matter at issue all other adjustments that are not computational were conceded by petitioners in date khen thi huynh petitioner became unemployed he remained unemployed for the remainder of and throughout because of petitioner's unemployment petitioners satisfied one of the contingencies provided by the credit card insurance policies they carried accordingly payments were made during and by the insurance_companies to the various banks that had issued the credit cards in partial payment of amounts due by petitioners on their credit cards as of the end of petitioners owed a total of dollar_figure on their credit cards the record does not reflect the total amount owed as of the end of however that amount appears to have been substantial during the interest accruing on and charged to petitioners’ credit cards totaled dollar_figure in addition during the credit card insurance premiums all charged to the credit cards totaled dollar_figure pursuant to the terms of the credit card insurance contracts the various insurance_companies paid dollar_figure during and dollar_figure during to the various banks in partial payment of petitioners' credit card debts petitioners did not include these amounts as income on their federal_income_tax returns for and in the notices of deficiency respondent determined that these amounts constituted gross_income petitioners have raised a variety of arguments that the payments by the insurance_companies do not constitute gross_income they contend that the factual situation here is analogous to the situation where an insured automobile is damaged in an accident the insurance_company insuring the vehicle pays the body shop for the cost of the repairs and in such a situation the payments do not constitute gross_income to the vehicle owner moreover petitioners argue the payments at issue were not unemployment benefits and additionally since the insurance payments approximately equaled the interest due on the credit card liabilities and portions of the insurance premiums petitioners realized no economic benefits from the insurance payments because the debts on each credit card remained unpaid and for which they remained liable finally petitioners argue that they were not the beneficiaries on the insurance contracts and the banks were the beneficiaries because petitioners were not beneficiaries under the terms of the insurance contracts petitioners contend the amounts paid_by the insurance_companies were not a benefit to them sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir revg 79_tc_398 all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation moreover sec_61 provides that gross_income includes income_from_discharge_of_indebtedness the record reflects that petitioners made substantial purchases on their credit cards during and petitioners received goods or services for these purchases and therefore realized economic benefits from such purchases moreover these purchases were paid for through the credit made available to petitioners from the credit cards these credit card purchases therefore provided petitioners with a source of money or capital in order to make those purchases the interest charged on each credit card represented the charge to petitioners for_the_use_of that money or capital the available credit therefore was an economic benefit petitioners received finally the insurance premiums charged to the credit cards provided additional economic benefits to petitioners if certain conditions occurred such as death disability or unemployment the unemployment condition did occur and petitioners as a result realized economic benefits by the amount of the payments the insurance_companies paid on petitioners credit card liabilities during and finally as a result of the payments by the insurance_companies petitioners were relieved of the obligation of paying dollar_figure and dollar_figure to the issuers of their various credit cards in 47_tc_65 this court stated although petitioner did not receive the amount directly from john hancock mutual life_insurance co it is well settled that income is not limited to direct receipt of cash 331_us_1 and that the payment of a legal_obligation of a taxpayer is income to him even though such income is not actually received by him 279_us_716 and 258_f2d_861 c a certiorari denied 360_us_917 the court therefore rejects petitioners' arguments all of the charges on petitioners' credit cards represented economic benefits petitioners received petitioners were relieved of their liabilities to the extent of the amounts paid_by the insurance_companies during and respondent therefore is sustained petitioners incorrectly contend that the insurance payments on their credit cards are analogous to insurance recovery amounts for damaged property such a sec_3 at trial counsel for respondent agreed that the income amounts could be reduced or offset by the premiums charged to petitioners for the insurance coverage for the benefits payable arising from petitioners’ unemployment petitioners failed to establish the total amount of the premiums for the years at issue or the portion of such premiums allocable to the unemployment risk as distinguished from the premiums attributable to death and disability automobiles where in the latter instance the insurance benefits do not constitute gross_income that argument is inappropriate to the facts of this case the general_rule is that the taxability of recovery payments depends upon the nature of the claim if the recovery represents damages for lost profits the payment is considered income however if the recovery represents a replacement of capital destroyed or damaged the recovery does not constitute taxable_income to the extent the recovery does not exceed the basis of the damaged or destroyed property in the latter event the recovery is a restoration or return_of_capital 48_tc_465 in this case petitioners had no basis in their credit card liabilities therefore the payments by the insurance_companies were not a recovery or restoration of capital these payments were income reviewed and adopted as the report of the small_tax_case division decisions will be entered for respondent
